     CASE 0:15-cr-00303-MJD-SER Document 106 Filed 05/14/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 15-303 (MJD)
Gerard L. Roy,

      Defendant.
___________________________________________________________________________________

      This matter is before the Court on Defendant’s Second Pro Se Motion for

Compassionate Release pursuant to 18 U.S.C. 3582(c)(1)(A)(i). [Doc. No. 101]

I.    Background

      Defendant pleaded guilty to Count 1 of the Indictment which charged Mail

Fraud in violation of 18 U.S.C. ' 1341 and Count 9 which charged Transactional

Money Laundering in violation of 18 U.S.C. ' 1957. On February 2, 2017,

Defendant was sentenced to term of imprisonment of 82 months on both counts,

to run concurrently, and three years supervised release. He is currently serving

his sentence at the Federal Prison Camp in Duluth, and his release date is

December 11, 2022, and his home confinement eligibility date is April 25, 2021.




                                          1
      CASE 0:15-cr-00303-MJD-SER Document 106 Filed 05/14/20 Page 2 of 4




II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       As is clear from the above statutory text, Defendant must first exhaust his

administrative remedies before the Court can grant him any relief. At the time

Defendant filed his first motion for compassionate release, he had not

demonstrated that he had first submitted a request to the BOP and otherwise

exhausted his administrative remedies. The Court dismissed the motion without

prejudice.




                                          2
     CASE 0:15-cr-00303-MJD-SER Document 106 Filed 05/14/20 Page 3 of 4




      On April 27, 2020, Defendant filed this motion for compassionate release.

With this motion, Defendant has filed an exhibit that includes a March 22, 2020

request to the Warden to be released to home confinement pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). Defendant has also submitted April 9, 2020 response from the

Warden, denying his request as Defendant had not demonstrated the relief was

warranted based on his concerns of potentially being exposed to COVID-19.

      To fully exhaust administrative remedies, however, Defendant is required

to appeal this decision through the BOP’s Administrative Remedy Program,

which is set forth in 28 CFR § 542.10 et seq. This program applies to all inmates

under BOP responsibility and provides for a formal review of issues relating to

any aspect of his/her confinement. Id. § 542.10 (a) and (b). Pursuant to these

regulations, an inmate may first raise an issue informally. Id., § 542.13(a). If the

inmate did not resolve the issue informally, he/she may then file a formal

Request to the Warden. Id. § 542.14. If the inmate is not satisfied with the

Warden’s decision at this stage, he/she may appeal the Warden’s decision to the

Regional Director within 20 days of the Warden’s signed response. Id. §

542.15(a). Such an appeal must be filed on the appropriate form (BP-10). Id.

Finally, the Regional Director’s decision may be appealed by filing a BP-11 form



                                          3
    CASE 0:15-cr-00303-MJD-SER Document 106 Filed 05/14/20 Page 4 of 4




with the Director of the National Inmate Appeals in the Office of the General

Counsel. Id.

      Defendant has not demonstrated that he has exhausted his administrative

remedies by filing an appeal with the Regional Director.

      IT IS HEREBY ORDERED that this matter is stayed until such time as the

Court is notified that Defendant has exhausted his administrative remedies.

Date: May 14, 2020

                                            s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        4
